                                            Case 3:20-cv-02662-SI Document 59 Filed 02/23/21 Page 1 of 4




                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     JUSTIN MEARS, et al.,                             Case No. 20-cv-02662-SI
                                   6                    Plaintiffs,
                                                                                           ORDER GRANTING DEFENDANTS'
                                   7             v.                                        MOTION TO STAY PROCEEDINGS
                                                                                           AND DENYING AS MOOT
                                   8     ALL-CLAD METALCRAFTERS, LLC, et                   PLAINTIFFS’ REQUEST FOR
                                         al.,                                              DISCOVERY AND SANCTIONS
                                   9
                                                        Defendants.                        Re: Dkt. Nos. 52, 58
                                  10

                                  11

                                  12          Before the Court is a motion to stay proceedings pending a decision on transfer by the
Northern District of California
 United States District Court




                                  13   Judicial Panel on Multidistrict Litigation, filed by defendants All-Clad Metalcrafters, LLC. and
                                  14   Groupe SEB USA, Inc. (collectively “defendants”) on January 22, 2021. Dkt. No. 52. On February
                                  15   18, 2021, plaintiffs Justin Mears and Jean Greeff (“plaintiffs”) and defendants filed a joint statement
                                  16   of discovery dispute, in which plaintiffs requested the Court to compel defendants to answer
                                  17   plaintiffs’ discovery requests and sanction defendants. Dkt. No. 58. A hearing on defendants’
                                  18   motion to stay is scheduled for March 5, 2021.
                                  19           Pursuant to Civil Local Rule 7-1(b), the Court Determines that the matters are appropriate
                                  20   for resolution without oral argument and VACATES the March 5, 2021 hearing. For the reasons
                                  21   set forth below, the Court GRANTS defendants’ motion to stay proceedings pending a final decision
                                  22   on transfer by the Judicial Panel on Multidistrict Litigation and DENIES AS MOOT plaintiffs’
                                  23   request for discovery and sanctions.
                                  24

                                  25                                            BACKGROUND
                                  26          Plaintiff Justin Mears filed this action on April 16, 2020, seeking damages caused by an
                                  27   alleged defect in defendant All-Clad Metalcrafters’ D3, D5®, and LTD Stainless Steel Collections
                                  28   cookware products. See Compl. (Dkt. No. 1) ¶ 2, 8. On December 15, 2020, a first amended
                                              Case 3:20-cv-02662-SI Document 59 Filed 02/23/21 Page 2 of 4




                                   1   complaint (“FAC”) was filed, naming Justin Mears and Jean Greeff as plaintiffs on behalf of

                                   2   similarly situated customers who purchased and used defendant All-Clad Metalcrafters’ cookware

                                   3   products after defendants designed, constructed, manufactured, advertised, and sold the cookware

                                   4   products in California and throughout the United States. FAC (Dkt. No. 45) ¶¶ 15, 22. Plaintiffs

                                   5   assert causes of action for: (1) breach of express warranty, (2) breach of implied warranty and Song-

                                   6   Beverly Consumer Warranty Act, (3) unjust enrichment, (4) violation of the California False

                                   7   Advertising Law, (5) violation of the California Consumer Legal Remedies Act, (6) violation of the

                                   8   California Unfair Competition Law, (7) negligence for failure to perform adequate testing of

                                   9   products, (8) negligence for failure to warn of defect, and (9) strict products liability. Id. ¶¶ 130–

                                  10   242.

                                  11           This case is one of four cases filed against defendants by plaintiffs’ counsel.1 Ferguson Decl.

                                  12   Defs. Mot. To Stay (Dkt. No. 52-2) ¶¶ 2-5. On January 22, 2021, defendants concurrently filed a
Northern District of California
 United States District Court




                                  13   motion for transfer and consolidation of the four cases with the Judicial Panel on Multidistrict

                                  14   Litigation (“JPML”) and a motion to stay proceedings in this case with the Court. Id. ¶ 10. A

                                  15   hearing on defendants’ motion for transfer with the JPML is scheduled for March 25, 2021. Dkt.

                                  16   No. 58 at 3. On February 4, 2021, plaintiffs filed an opposition to defendants’ motion to stay. Dkt.

                                  17   No. 55. On February 16, 2021, defendants filed a reply. Dkt. No. 57.

                                  18           On February 18, 2021, the parties filed a joint statement of discovery dispute and plaintiffs’

                                  19   request for sanctions (“statement”). Dkt. No 58. In the statement, plaintiffs requested the Court to

                                  20   compel defendants to respond to plaintiffs’ first set of discovery requests 2 and sanction defendants

                                  21   for defendants’ failure to respond to respond to plaintiffs’ discovery requests and file an answer to

                                  22

                                  23

                                  24
                                               1
                                                Plaintiff’s counsel filed similar class action lawsuits against defendants on November 11,
                                       2020 (in the District of Massachusetts), December 22, 2020 (in the Southern District of Florida),
                                  25   and on January 7, 2021 (in the Northern District of Georgia). Dkt. No. 52 at 1.
                                       2
                                  26    On August 10, 2020, the Court ordered the following discovery deadlines (Dkt. No. 37):
                                       NON-EXPERT DISCOVERY CUTOFF: April 15, 2021
                                  27   DESIGNATION OF EXPERTS: May 3, 2021; REBUTTAL: June 24, 2021;
                                       Parties SHALL conform to Rule 26(a)(2).
                                  28   EXPERT DISCOVERY CUTOFF: September 6, 2021

                                                                                         2
                                            Case 3:20-cv-02662-SI Document 59 Filed 02/23/21 Page 3 of 4




                                   1   the FAC.3 Dkt. No. 58 at 2.

                                   2

                                   3                                          LEGAL STANDARD

                                   4          The Court's power to stay proceedings is “incidental to the power inherent in every court to

                                   5   control the disposition of the causes on its docket with economy of time and effort for itself, for

                                   6   counsel, and for litigants.” Landis v. North Am. Co., 299 U.S. 248, 254 (1936). When determining

                                   7   whether a stay is warranted pending a potential transfer by the JPML, courts consider “(1) potential

                                   8   prejudice to the non-moving party; (2) hardship and inequity to the moving party if the action is not

                                   9   stayed; and (3) the judicial resources that would be saved by avoiding duplicative litigation if the

                                  10   cases are in fact consolidated.” Couture v. Hoffman-La Roche, Inc., No. 12-2657-PJH, 2012 WL

                                  11   3042994, at *2 (N.D. Cal. July 25, 2012) (internal citation and quotation marks omitted).

                                  12   “[D]eference to the MDL court for resolution of a motion to remand often provides ‘the opportunity
Northern District of California
 United States District Court




                                  13   for the uniformity, consistency, and predictability in litigation that underlies the MDL system.’” Id.

                                  14   (quoting Nielsen v. Merck & Co., 2007 WL 806510, at *1 (N.D. Cal. Mar. 15, 2007)).

                                  15

                                  16                                              DISCUSSION

                                  17          The relevant factors weigh in favor of a stay. First, plaintiffs are not likely to be prejudiced

                                  18   by a brief stay of this matter because defendants’ motion to transfer with the JPML will likely be

                                  19   resolved by April. See Dkt. No. 58 at 3 (“the Parties will receive an Order from the JPML . . . at

                                  20   least another 6-7 weeks [after filing date].”); see Lauachus et al. v. Mckesson Corp. et al., 17-cv-

                                  21   1286-SI, 2017 WL 11316884 at *1-2 (N.D. Cal. April 10, 2017) (finding no prejudice to plaintiffs

                                  22   where MDL transfer motion likely resolved eight weeks after date of order); Barnes et al. v.

                                  23   McKesson Corp. et al., 13-cv-3047-SI, 2013 WL 12218462 at *1 (N.D. Cal. Aug. 16, 2017) (finding

                                  24   no prejudice to plaintiffs “because JMPL’s final decision on transfer is likely to be issued shortly.”)

                                  25   Second, if this case is not stayed, defendants would face the hardship of litigating parallel motions

                                  26   on the same issues, which risks inconsistent rulings of law and fact in four different jurisdictions.

                                  27

                                  28
                                              3
                                                On January 20, 2021, the Court extended defendants’ time to answer, move, or otherwise
                                       respond to the FAC. Dkt. No. 51.
                                                                                      3
                                            Case 3:20-cv-02662-SI Document 59 Filed 02/23/21 Page 4 of 4




                                   1   Finally, the Court finds a stay is in the interest of judicial economy because if the case is transferred,

                                   2   the MDL court can uniformly address pretrial issues. See Couture, 2012 WL 3042994, at *2.

                                   3           Given that the Court finds a stay in this case is appropriate, the Court DENIES as moot

                                   4   plaintiffs’ request for discovery and sanctions. Plaintiffs’ request is denied without prejudice.

                                   5

                                   6                                              CONCLUSION

                                   7           For the foregoing reasons, defendants’ motion to stay is GRANTED and plaintiffs’ request

                                   8   for discovery and sanctions is DENIED AS MOOT and without prejudice. The parties are hereby

                                   9   ORDERED to provide the Court with a written update within ten (10) days of the Judicial Panel of

                                  10   Multidistrict Litigation’s decision of transfer.

                                  11

                                  12           IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: February 23, 2021

                                  14                                                      ______________________________________
                                                                                          SUSAN ILLSTON
                                  15                                                      United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           4
